
	
		VI
		112th CONGRESS
		2d Session
		S. 3259
		IN THE SENATE OF THE UNITED STATES
		
			June 4, 2012
			Mr. Paul introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Dr. Shakeel Afridi.
	
	
		1.Naturalization for Dr.
			 Shakeel AfridiNotwithstanding
			 title III of the Immigration and Nationality Act, or any other provision of law
			 relating to naturalization, Dr. Shakeel Afridi is deemed to be a naturalized
			 citizen of the United States as of the date of the enactment of this
			 Act.
		
